Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 1 of 13 PageID 13528




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

      PIERCE MANUFACTURING, INC. and
      OSHKOSH CORPORATION,

              Plaintiffs,                                       Case No.: 8:18-cv-00617-JSM-TGW

      v.

      E-ONE, INC. and REV GROUP, INC.,

              Defendants.



            DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ DAUBERT MOTION TO
          EXCLUDE THE TESTIMONY AND OPINIONS OF JOSEPH F. RAKOW, Ph.D.


     I.      INTRODUCTION

             Plaintiffs’ motion to exclude the testimony of Dr. Rakow is premised on a series of

     false suppositions and hollow arguments. First, Plaintiffs contend that the entirety of Dr.

     Rakow’s opinions in this case should be excluded because he allegedly applied a claim

     construction to “coupled”/“coupling” different from the agreed-upon construction. But there

     was no such agreement, only that the parties would apply the plain and ordinary meaning of

     the terms in question. And that is exactly what Dr. Rakow did. That his understanding of the

     plain and ordinary meaning of “coupled”/“coupling” differs from that of Plaintiffs’ expert is

     not grounds to exclude his opinion. Moreover, there is no practical difference between the

     constructions applied by Defendants’ expert or Plaintiffs’ expert when their opinions are

     compared. Plaintiffs raise a series of hypotheticals regarding the alleged differences in

     construction, but those hypotheticals are found nowhere in the claims, products, or prior art at
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 2 of 13 PageID 13529




     issue.

              Plaintiffs also attack Dr. Rakow’s invalidity opinions as allegedly lacking a reliable

     scientific basis. Plaintiffs’ argument is premised on the assumption that Dr. Rakow’s errata

     pages that were the subject of Plaintiffs’ motion to strike, would be excluded from this case.

     But Plaintiffs did not prevail on their motion to strike, and their argument is thus misplaced.

     To the extent that Plaintiffs argue that the five pages of calculation in combination with the

     opinions expressed in Dr. Rakow’s opening report are still inadequate, such argument goes to

     the weight of the evidence, not its admissibility.

              Plaintiffs have failed to meet their burden to demonstrate that Dr. Rakow’s opinions

     are contrary to the Court’s Markman order or are otherwise unreliable. Accordingly, for the

     reasons explained below, Plaintiffs’ motion to exclude Dr. Rakow’s expert testimony and

     opinions (Doc. 253) should be denied.

     II.      Legal Standard

              When evaluating a party’s challenge to an opponent’s expert witness, the Court

     assumes the role of gatekeeper to ensure the reliability and relevance of the expert’s testimony.

     Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). Rule 702 guides the inquiry,

     specifying that a qualified expert may testify as long as his opinion will aid the factfinder and

     is reliable, i.e., the opinion must stand on sufficient data, reliable methods, and the facts of the

     case. See id.; Fed. R. Evid. 702. Eleventh Circuit law grants a district court “substantial

     discretion in deciding how to test an expert's reliability and whether the expert’s relevant

     testimony is reliable.” Britt Green Trucking, Inc. v. FedEx Nat., LTL, Inc., 2014 WL 2861485,




                                                      2
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 3 of 13 PageID 13530




     at *6 (M.D. Fla. June 24, 2014) (quoting United States v. Majors, 196 F.3d 1206, 1215 (11th

     Cir. 1999)).

              Under Daubert, expert testimony should not be excluded if it offers something “beyond

     the understanding and experience of the average lay person.” United States v. Frazier, 387

     F.3d 1244 (11th Cir. 2004); United States v. Rouco, 765 F.2d 983, 995 (11th Cir. 1985). In

     determining whether expert testimony is admissible, courts should recognize a “liberal thrust

     [in] the Federal Rules and their general approach of relaxing the traditional barriers to opinion

     testimony.” U.S. v. Brown, 415 F.3d 1257 (11th Cir. 2005). “It is not the role of the district

     court to make ultimate conclusions as to the persuasiveness of the proffered evidence.”

     Rosenfield v. Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011); see also Quiet Tech,

     DC-8, Inc. v. Hurel-Dubois, UK Ltd., 326 F.3d 1333 (11th Cir. 2003). To the extent certain

     expert testimony may arguably be unhelpful, the proper remedy is not exclusion. Rather,

     “vigorous cross-examination [and] presentation of contrary evidence . . . are the traditional and

     appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596; see

     also Citizens Property Ins. Corp. v Simkar, LLC, 813 F. Supp. 2d. 1356 (M.D. Fla. Sept. 26,

     2011).     Objections to an expert’s methodology “go to weight and sufficiency, not

     admissibility.” Britt Green Trucking, 2014 WL 2861485, at *7 (holding that an expert’s

     proffered opinions satisfied the reliability requirement for admissibility).

              Courts should resolve doubts regarding the usefulness of an expert’s testimony in favor

     of admissibility. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). As a general

     rule, the factual basis of an expert opinion goes to the credibility of the testimony, not the

     admissibility, and it is up to the opposing party to examine the factual basis for the opinion in



                                                     3
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 4 of 13 PageID 13531




     cross-examination. Kearney v. Auto-Owners Ins. Co., No. 8:06-cv-595-T-24TGW, 2007 U.S.

     Dist. LEXIS 80378, at *6 (M.D. Fla. Oct. 12, 2007). Only if an expert’s opinion is so

     fundamentally unsupported that it can offer no assistance to the jury must such testimony be

     excluded. Id.

     III.      Dr. Rakow’s Testimony and Opinions Are Reliable and Helpful and Satisfy the
               Admissibility Requirements

               A.     Dr. Rakow Applied the Plain and Ordinary Meaning of the “Coupled”
                      Terms, as Agreed Upon by the Parties

               Plaintiffs move to preclude the entirety of Dr. Rakow’s opinions, based on his

     understanding of the terms “coupled,” “coupling,” or “rotatably coupling.”1 Doc. 253 at 8-16.

     But Plaintiffs rest their motion on the presumption that there is some established, enforceable

     construction of the “coupled” terms and that Dr. Rakow’s opinions are somehow contrary to

     that established construction. Plaintiffs err on two counts. First, there is no agreed-upon

     definition for the “coupled” terms, and second, Dr. Rakow’s opinions are not unreliable or

     excludable based on his understanding of and analysis regarding the “coupled” terms.

               The Court issued a claim construction order construing four patent claim terms, none

     of which included the “coupled” terms. Doc. 158. Although the parties proposed competing

     constructions for the “coupled” terms in the Joint Claim Construction Statement, Doc. 107 at

     14, they ultimately agreed that the plain and ordinary meaning governed and that the terms did

     not need construction by the Court. Doc. 154 at 2 (“After further discussion, the parties agree

     that each of [the ‘coupled’] terms should be construed according to [their] plain and ordinary




     1
         Herein after referred to as the “coupled” terms.


                                                      4
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 5 of 13 PageID 13532




     meaning, and therefore discussion of those terms at the upcoming claim construction hearing

     is unnecessary.”).

              But the parties, and certainly the Defendants, never conceded that only a single

     understanding of the plain and ordinary meaning of the “coupled” terms governed or that any

     particular definition should be adopted or endorsed as the governing construction. Following

     the Joint Claim Construction statement, the parties submitted their claim construction briefing.

     In particular, Defendants noted in their subsequent briefing that “Plaintiffs have shown no

     meaningful difference between ‘linked or joined / linking or joining’ and ‘directly or indirectly

     attached[ing].’ If two things are ‘linked or joined,’ they are necessarily either directly or

     indirectly attached to each other. Thus, it appears there is no substantive dispute between the

     parties as to the meaning of this term, and both parties have provided definitions that are

     consistent with the ordinary meaning of ‘coupled.’” Doc. 148 at 25. The parties met and

     conferred prior to the Markman hearing and ultimately agreed that “each of [the ‘coupled’]

     terms should be construed according to its plain and ordinary meaning, and therefore

     discussion of those terms at the upcoming claim construction hearing is unnecessary.” Doc.

     154 at 2. This is the only agreement reached jointly by the parties and presented to the Court.

     The Plaintiffs allege that the parties agreed upon the definition of that plain and ordinary

     meaning (Mot. at 3-5), but that is not the case. Plaintiffs’ sole support for this assertion is their

     own counsel’s concluding statements at the claim construction hearing. Mot. at 3 (citing Ex.

     C). Plaintiffs cannot point to an express agreement between the parties because one does not

     exist.




                                                      5
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 6 of 13 PageID 13533




            Plaintiffs now contend that Dr. Rakow’s opinions should be struck because his

     understanding of the plain and ordinary meaning does not “comport with Plaintiffs proposed

     construction for these terms as directly or indirectly attached.” Mot. at 3. But experts are

     permitted to introduce evidence and discuss the plain and ordinary meaning of terms to one

     skilled in the art when those terms are not construed. Apple, Inc. v. Samsung Electronics Co.,

     Ltd., 12-cv-00630-LHK, 2014 U.S. Dist. LEXIS 22938 at *24, 2014 WL 660857 at *3 (N.D.

     Cal. Feb. 20, 2014) (citing Cordis Corp. v. Bos. Sci. Corp., 561 F.3d 1319, 1337 (Fed. Cir.

     2009)) (“At trial, parties may introduce evidence as to the plain and ordinary meaning of terms

     not construed by the Court to one skilled in the art, so long as the evidence does not amount to

     argu[ing] claim construction to the jury.”). And that is exactly what Dr. Rakow did. He did

     not deviate from a Court-provided construction or some agreed-upon definition, but only

     explained the plain and ordinary meaning of terms not construed by the Court, advising the

     jury how one skilled in the art would interpret those terms.

            To the extent Plaintiffs disagree with Dr. Rakow’s opinion regarding the plain and

     ordinary meaning of the “coupled” terms to one of ordinary skill in the art, Plaintiffs may cross-

     examine Dr. Rakow at trial and present evidence via their own liability expert. Dr. Rakow’s

     interpretation of the meaning of the previously undefined “coupled” terms does not rise to the

     level of claim construction which conflicts with the Court’s prior pronouncement, as Plaintiffs

     assert. The cases cited by Plaintiffs are inapposite to the present situation because there is no

     Court-issued construction of the “coupled” terms and Dr. Rakow did not proffer any opinions

     contrary to the Markman order.




                                                     6
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 7 of 13 PageID 13534




            Moreover, contrary to Plaintiffs’ argument, Dr. Rakow’s understanding and application

     of the “coupled” terms to the prior art is not presenting new, previously undisclosed, or

     inconsistent arguments. Mot. at 11-13. Indeed, Dr. Rakow’s understanding of the plain and

     ordinary meaning of “coupled” is not substantially different from Plaintiffs’ proposed

     understanding. Plaintiffs do not identify a single claim limitation where the difference in Dr.

     Rakow’s understanding of the plain and ordinary meaning of the “coupled” terms resulted in

     a substantive difference in his opinions. Indeed, the only example they provide is whether “a

     person sitting on the truck would be ‘coupled’ to the chassis of that truck” (Mot. at 12), but

     none of the claim limitations have anything to do with people sitting on top of the truck.

     Moreover, applying either Dr. Rakow’s or Dr. Kurfess’s (Plaintiffs’ expert) understanding of

     “coupled” to this hypothetical would achieve the same result. If the forces of friction or some

     other connective means were applied (e.g. straps), the person sitting on the truck would both

     be attached to the truck (either via friction or some connective means) and the person would

     accordingly move when the truck moved. If the person were not attached to the truck via some

     force or other connective means, they would not move with the truck but would instead fall or

     slide off of it when the truck moved. Simple common sense highlights the lack of substance

     underlying Plaintiffs’ complaint. Indeed, Plaintiffs have not identified how Dr. Rakow’s

     understanding changes the invalidity or noninfringement arguments of either party in this case.

     This is all much ado about nothing.

            Plaintiffs’ only other proffered example of a substantive dispute caused by the meaning

     of the term “coupled” likewise rings false on examination. Plaintiffs argue that Dr. Rakow’s

     testimony somehow demonstrates that he knew that “coupled” must mean attached, and only



                                                   7
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 8 of 13 PageID 13535




     that. Mot. at 15. But the deposition testimony in question did not involve the word “attached”

     at all. Dr. Rakow was asked “Are they [the outriggers] mounted to the top of the frame [in the

     Hinsdale Quint]?” Ex. I to Mot. at 311:22-312:1 (emphasis added). The cited question and

     answer do not use the claim term “coupled” or either party’s understanding of the plain and

     ordinary meaning of that term. The subsequent questions focused on whether Dr. Rakow could

     see where the outriggers mounted to the frame in a particular photograph that was marked as

     an exhibit. Id. at 312:13-22. This portion of Dr. Rakow’s deposition does not support

     Plaintiffs’ motion.

            Plaintiffs’ manufactured dispute regarding these claim terms is irrelevant. Dr. Rakow

     did not opine that the infringement of the accused products turned on the “coupled” terms or

     their definition. Similarly, Plaintiffs’ own expert, Dr. Kurfess, admitted that the Hinsdale

     Quint embodied each and every limitation of the ’915 patent except the 750-pound tip load

     limitation. Doc. 250-3 at 152:22-155:2; see also id. at 159:13-21. Dr. Kurfess further admitted

     that the Hinsdale Quint discloses each of the “coupled” limitations in his deposition. Id. at

     155:3-10, 155:11-156:2, 156:3-19, 158:6-15.           Thus, even under Plaintiffs’ expert’s

     understanding of these terms, the asserted claims are still invalid.

            Plaintiffs’ arguments regarding the “coupled” terms ignore the procedural history of

     the case. Because the “coupled” terms have been accorded their plain and ordinary meaning

     (by agreement of the parties), Dr. Rakow is entitled to assign those terms his understanding as

     a skilled artisan, which is exactly what he did. Dr. Rakow’s understanding does not contradict

     any construction of this Court and further does not alter the outcome of any opinion that either

     he or Plaintiffs’ expert proffered.      The difference in opinion between Plaintiffs’ and



                                                     8
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 9 of 13 PageID 13536




     Defendants’ expert as to a skilled artisan’s understanding of the plain and ordinary meaning of

     the “coupled” terms should be explored via cross-examination and the proffer of counter-

     evidence, not excluded via Court order.

            B.      Dr. Rakow’s Testimony and Opinions Are Reliable

            Plaintiffs further move to strike the entirety of Dr. Rakow’s opening report based on

     his allegedly unsupported and unreliable opinions related to the Hinsdale Quint. As an initial

     matter, Plaintiffs’ motion is staggeringly overreaching, given that the majority of Dr. Rakow’s

     opinions in his opening report address subject matter other than the Hinsdale Quint or claims

     beyond those identified in Plaintiffs’ motion. Dr. Rakow’s opening report included opinions

     on written description and enablement as well as multiple other prior art references. Even with

     respect to the Hinsdale Quint, the contested opinions address only two limitations, namely

     whether it would be obvious to enlarge the water tank on the Hinsdale Quint and whether the

     ladder meets the 90-foot sideward reach limitation. Plaintiffs’ motion improperly sweeps these

     unrelated and unobjected-to opinions into the scope of their requested relief.

            Plaintiffs’ complaints regarding the substance of Dr. Rakow’s opinion that it would be

     obvious to include a 500-gallon water tank on the Hinsdale Quint or that the ladder can be

     extended in a sideward position are equally without merit. Dr. Rakow inspected and tested the

     Hinsdale Quint in person. Doc. 251-1. Based upon this detailed inspection and testing, as well

     as supporting documentation regarding the Hinsdale Quint, other technical documentation, and

     the opinions of other industry experts, Dr. Rakow provided a thorough and well-supported

     opinion that the claims, a 500-gallon water tank and a ladder extended in a sideward position,

     are obvious in view of the Hinsdale Quint. Doc. 251-2, ¶¶ 87-92. He also provided detailed




                                                    9
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 10 of 13 PageID 13537




     calculations supporting his analysis. Doc. 254-10; Doc. 254-11. To the extent Plaintiffs

     disagree with Dr. Rakow’s analysis or find his calculations lacking, they should cross-examine

     him accordingly at trial. These complaints do not support precluding Dr. Rakow’s invalidity

     opinions.

            Plaintiffs’ motion to preclude these opinions rests predominantly on Plaintiffs’

     unsuccessful motion to strike the errata to his opening report. Indeed, Plaintiffs even refer to

     this errata as providing “analysis, methodology, or calculation for his opinion that the asserted

     claims are invalid.” Mot. at 18. But Plaintiffs did not prevail on their motion to strike and the

     additional calculations and analysis provided in the errata are part of Dr. Rakow’s invalidity

     opinions. Doc. 266.

            Perhaps anticipating that they would not prevail on their Motion to Strike, Plaintiffs

     further contend that Dr. Rakow’s errata is unreliable such that his invalidity opinions should

     still be struck. Mot. at 20-21. According to Plaintiffs, Dr. Rakow did not adequately explain

     the import or application of his calculation and his opinions are suspect because his

     methodology cannot be tested and is not generally accepted in the scientific community

     (among other Daubert factors). Mot. at 21. But Dr. Rakow’s calculations are exactly that—

     mathematical formulas based on well-known scientific and engineering principles utilizing the

     figures and numbers at issue in this case. Plaintiffs only need to “do the math” to test these

     calculations. And Dr. Rakow’s calculations expressly tie into the claim limitations at issue in

     this case, discuss the known dimensions and variables, provide the calculations, perform those

     calculations, and then explain how those calculations support his conclusions. To the extent

     Plaintiffs believe Dr. Rakow should have provided additional detail or they wish to “test” his



                                                    10
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 11 of 13 PageID 13538




     calculations, they may question him accordingly on cross-examination. Plaintiffs have pointed

     to nothing that warrants exclusion of Dr. Rakow’s opinions and testimony; therefore, those

     opinions should not be struck for lack of proper methodology.

            Moreover, Dr. Rakow’s analysis regarding the Hinsdale Quint met the Daubert

     standard even without calculations provided in his errata pages. In his opening report, with

     respect to the obviousness of increasing the water tank size of the Hinsdale Quint, Dr. Rakow

     explained that the water tank can be placed “before, or above, the pump in order to shift weight

     allocation from the rear axle to the front axle,” and he provided an example of a 2000

     Rosenbauer firetruck with a water tank above the pump. Doc 251-2, ¶¶ 92-93. Dr. Rakow

     also cited fire industry expert, Alan Saulsbury, regarding increasing water tank capacities to

     500-gallons on a single-rear-axle chassis in the 1980 to 2000 era. Id., ¶ 95. He further

     disclosed that increased water load could be balanced “by reducing the weight of other

     components (e.g., the engine),” as well as “the cab size and equipment allowance, or designing

     the body or available compartmentation so that they reduce weight.” Id., ¶ 97. Dr. Rakow

     explained that before the alleged invention, there were many prior art quint firetrucks with at

     least 500-gallon water tanks. Id., ¶¶ 87, 89. He further explained that it was also known to

     allow firetruck purchasers to select a water tank size as part of the customization process,

     relying on Pierce’s own documents and witnesses. Id., ¶¶ 87-90. These opinions provide a

     reasoned and supported analysis that meets the standards of Rule 702 and Daubert.

            Turning to Dr. Rakow’s analysis of claims 5 and 15 of the ’536 and ’915 patents, he

     correctly opined that the Hinsdale Quint satisfies these dependent claims because its ladder

     was successfully extended horizontally to at least 90 feet off the side of the truck without



                                                   11
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 12 of 13 PageID 13539




     tipping over. Doc. 244-1 at 109:5-15; Doc. 251-2, ¶ 108. He explained that based on the plain

     language of the claims, claims 5 and 15 require only that the ladder be “extensible to the

     horizontal reach of at least 90 feet when the ladder assembly is oriented in the sideward

     position.” Doc. 250-1 at 15:9-10; Doc. 250-2 at 14:59-60; Doc. 251-2, ¶ 108. When he

     inspected the Hinsdale Quint, Dr. Rakow observed the ladder extended to 90-feet when

     oriented in the sideward position. Doc 251-2, ¶¶ 107-111. Dr. Rakow relied on his physical

     inspection when opining that this limitation was met (id.), providing a supported and reliable

     opinion that should not be precluded under Daubert.

             Dr. Rakow’s invalidity opinions and testimony are reliable and helpful to the trier of

     fact because they are based upon extensive skill and knowledge; extensive document review

     and independent investigation to learn the facts of this case; and physical inspections, tests,

     measurements, and mathematical calculations of several highly relevant prior art apparatus. In

     their Motion, Plaintiffs do not dispute that Dr. Rakow is qualified as an expert in the field.

     Based on his experience, inspection, and the industry customs and practice, Dr. Rakow should

     be allowed to offer opinions concerning the invalidity of the asserted patents. Such opinions

     are well within his expertise and are helpful and necessary to provide the trier of fact with an

     understanding of the prior art apparatus.

             In complaining about the detail provided in Dr. Rakow’s report, Plaintiffs provide a

     criticism that goes to the weight and not the admissibility of his opinions. What matters,

     ultimately, is whether the prior art apparatus embodies the elements of the asserted claims. In

     this regard, Dr. Rakow explained in detail why this is so, and his opinions are ultimately

     reliable and helpful to the finder of fact.



                                                   12
Case 8:18-cv-00617-TPB-TGW Document 270 Filed 11/20/19 Page 13 of 13 PageID 13540




       IV.      CONCLUSION

                For the reasons explained above, Defendants respectfully request that the Court deny

       Plaintiffs’ motion to exclude.



       Dated: November 20, 2019                           Respectfully submitted,

                                                          /s/ David L. Luikart

       James R. Barney (pro hac vice)                     David L. Luikart III
       Susan Y. Tull (pro hac vice)                       Florida Bar Number 021079
       Justin E. Loffredo (pro hac vice)                  HILL, WARD & HENDERSON, P.A.
       Anthony J. Berlenbach (pro hac vice)               101 East Kennedy Blvd., Suite 3700
       FINNEGAN, HENDERSON, FARABOW                       Post Office Box 2231
        GARRETT & DUNNER, LLP                             Tampa, Florida 33601
       901 New York Avenue, NW
       Washington, DC 20001-4413
       202-408-4000
       james.barney@finnegan.com
       susan.tull@finnegan.com
       justin.loffredo@finnegan.com
       anthony.berlenbach@finnegan.com

       Counsel for E-One, Inc. and REV Group, Inc.




   13369149v1                                        13
